DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/18/2021.
Claims 1, 6, 8-11 are amended.
Claims 1-15 are pending.
The Applicant has overcome the rejection of claims 6 and 9-11 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 6/18/2021. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 6/18/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Objections
Claim 3 is objected to because of the following informalities:
Regarding claim 3, the claim limitation “block some of harmful substances” should be changed to –block some harmful substances--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DePinto (US 4034767).
Regarding claims 1-2, DePinto discloses a cigarette holder (abstract) for fully enclosing a lit cigarette (Column 1, lines 63-65) comprising:
an elongate cylindrical stem (12; equivalent to a heating tube; insulate the cigarette and heats via conduction from the lit end of the cigarette) defining a longitudinal channel (32; equivalent to a first channel) and a plurality of longitudinal recesses or grooves (36; Fig. 4; equivalent to a set of one or more second channels), the elongate cylindrical stem having an interior surface for bounding the first channel (see Fig. 4; defined by the longitudinal ribs 34 and longitudinal recesses 36) and forming the longitudinal recesses (36; see Fig. 4), wherein each longitudinal recess 36 is disposed at an outer circumference of the longitudinal channel 32 (see Fig. 4); and
a mouthpiece (16) wherein smoke flows through the mouthpiece (Column 7, lines 8-14);
the cigarette inserted into the longitudinal channel (see Fig. 2-3) wherein most of the smoke flows from the ash container through the cigarette, through the stem, and to the mouthpiece (Column 2, lines 40-45; Column 7, lines 8-14), the cigarette including a cigarette paper (see Column 7, lines 45-49);
wherein the mouthpiece is connected to the both the longitudinal channel and longitudinal recess (see Fig. 2-3). 
Regarding the claim limitations “wherein the first channel is used for…conducting mainstream smoke of the cigarette, where the mainstream smoke is a portion of the smoke passing through the tobacco and a cigarette filter,” “wherein the second channel is used for collecting and conducting side-stream smoke of the cigarette where the side-stream smoke is a portion of the smoke passing through a cigarette paper of the cigarette,” “wherein the one or more recesses are configured such that the second channel set that is formed collects the side-stream smoke generated by the cigarette and forwards the side-stream smoke of the mouthpiece,” and “wherein the mouthpiece…not only [provides] the mainstream smoke but also the side-stream smoke for the smoker to inhale, thereby avoiding wasting the side-stream smoke,” these limitations have been considered, and construed as the manner of operating an apparatus 
Specifically, DePinto’s cigarette inherently produces both mainstream smoke and sidestream smoke. This is further evidenced by DePinto’s teaching that effluent gas (i.e. sidestream smoke) is released from a lit cigarette (Column 6, line 57-Column 7 line 14) and both smoke and air flow from the ash container through the cigarette, through the stem (including the longitudinal channel and longitudinal recess), and through the mouthpiece (Column 2, lines 40-45; Column 7, lines 8-14). Therefore, the cigarette generates sidestream smoke in the ash container which flows through the cigarette and into the stem. The stem is therefore capable of both conducting and collecting said sidestream smoke. Moreover, when a user inhales through the mouthpiece, air from the ash container flows into the cigarette to move mainstream smoke through the cigarette to the stem. Therefore, the stem is capable of conducting mainstream smoke.
Regarding the claim limitation “a cigarette filter in the cigarette,” this limitation has been interpreted as an article worked upon by an apparatus which does not impart patentability to the claims. See MPEP 2115. Specifically, “a cigarette filter” is not positively recited.
Regarding claim 4, DePinto discloses an ash container (20; equivalent to a smoke storage chamber) which receives a shank (12d) from the stem (12). 
Regarding claims 8-9, DePinto discloses a stop member (30; equivalent to a support portion being a push rod) configured to limit the movement of the lit end of the cigarette (Column 5, lines 37-45); and a compression spring (40; equivalent to a height-limit article) located within the left end stem channel (32; see Fig. 2-3), wherein the spring continuously advances the cigarette against the stop member (Column 6, lines 19-46; interpreted as the distance between the stop member and fully extended spring is less than a cigarette, wherein the push rod abuts one end of the cigarette
Regarding the claim limitation “whereby the cigarette is compressed by the height-limit article and the support portion so as to generate a wrinkle at a side surface of a cigarette paper of the cigarette to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DePinto (US 4034767) as applied to claim 1 above.
Regarding claim 3, DePinto discloses the device as discussed above with respect claim 1 comprising the longitudinal recesses (36) wherein most of the smoke flows from the ash container through the cigarette, through the stem, and to the mouthpiece (Column 2, lines 40-45; Column 7, lines 8-14), the cigarette including a cigarette paper (see Column 7, lines 45-49).

However, DePinto does not explicitly teach wherein each second channel has a cross-sectional area greater than 0.1 mm2.
It would have been obvious to said skilled artisan to have changed the size of the longitudinal recesses since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV). 
Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eliaev (WO 2018/178978) in view of Bowen et al. (US 5915388).
Regarding claims 1-2, Eliaev discloses a device for burning a cigarette (abstract) comprising:
a capsule (110; equivalent to a heating tube) with a plurality of electrode assemblies (122) positioned within the cavity (115; equivalent to a first channel) of the capsule (see Fig. 1D) for igniting a cigarette (paragraph 35), the capsule is formed with an interior surface for bounding the first channel (see Cross section A-A in Fig. 1A);
a mouthpiece (140) allowing a user to smoke (see Paragraph 42);’
wherein the cavity is adapted to accommodate the cigarette (90; Paragraph 33) and allows air to flow into the cavity and through a smoking material packed within the cigarette (Paragraph 42 and 45; equivalent to mainstream smoke; note also the cigarette filter in Fig. 1C); and
wherein the cavity is fluidly connected to the mouthpiece (see Fig. 1C; connected through value 137).

However, Eliaev is silent as to a set of one or more second channels, an individual recess forming a forming a respective second channel adjacent to the first channel, each second channel in the second channel set being disposed at an outer circumference of the first channel and being in connection with the first channel, wherein the second channel set is used for collecting and conducting side-stream smoke of the cigarette where the side-stream smoke is a portion of smoke passing through a cigarette paper; and wherein the mouthpiece is connected to the second channel set. 
	Bowen teaches a device for controlling free burn rate of a lit cigarette (abstract) comprising a sleeve (26) surrounding the cigarette portion (14), the sleeve including a plurality of ribs (28; Fig. Fig. 5A) which lightly squeeze regions (30) of the cigarette to provide for mounting of the cigarette (Column 6, lines 14-32) and longitudinally extending openings (38) which allow air to travel along the sleeve through the cigarette paper (Column 6, lines 63-67) and an element (72) comprising longitudinally extending flutes (74; interpreted as a plurality of second channels), the interior surface of the element including the flutes and projections (forming the first channel) the depth and width of the flutes are selected to achieve the desired control on air diffusion towards the burning coal to affect free burn rate of the cigarette (Column 9, lines 35-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavity of Eliaev by adding longitudinally extending flutes as in Bowen in order to achieve a desired control on air diffusion towards the burning coal (Bowen; Column 9, lines 35-50). Therefore, modified Eliaev discloses each of the flutes disposed at an outer circumference of the cavity and being in connection with the cavity, and wherein the mouthpiece is connected to both the cavity and the flutes. 
Regarding the claim limitations “wherein the second channel set is used for collecting and conducting side-stream smoke of the cigarette,” “wherein the one or more recesses are configured such that the second channel set that is formed collects the side-stream smoke generated by the cigarette and forwards the side-stream smoke to the mouthpiece,” and “provide not only mainstream smoke but also 
Regarding claim 3, modified Eliaev discloses that the depth and width of the flutes are selected to achieve the desired control on air diffusion towards the burning coal to affect free burn rate of the cigarette (Bowen; Column 9, lines 35-50).
Therefore, it would have been obvious to said skilled artisan to change the width and/or depth of the flutes, thereby changing the cross-sectional area of the flutes, to obtain various amounts burn rates because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claim 4, modified Eliaev discloses the sidestream smoke released by the cigarette does not escape the capsule (Paragraph 80). Therefore, the capsule is inserted as a smoke storage chamber.
Regarding claim 5, modified Eliaev further discloses a housing (150) comprising a plurality of indents (Paragraph 47) for a first valve assembly (130; see Fig. 1A; equivalent to an intake pipe disposed internally of the housing) for allowing outside air to enter and flow through the cavity (Paragraph 42), the first value assembly is attached to distal end (111) away from the mouthpiece (see Fig. 1A). 
Regarding claim 6, modified Eliaev discloses the housing (150; interpreted as an adapter) and the first value assembly (130; equivalent to an intake pipe) the distal end (111; interpreted as the end away from the mouthpiece) is disposed in an indent of the adapter (Paragraph 47; Fig. 1A), the housing 
Regarding claim 7, modified Eliaev discloses a second valve assembly (135; equivalent to a transition piece) between the mouthpiece and the capsule (see Fig. 1B) including a first transition channel and a second transition channel (see annotated Fig. 1B), both the first and second transition channels being connected with the cavity (115) and the flutes (as modified by Bowen). 

    PNG
    media_image1.png
    500
    531
    media_image1.png
    Greyscale

Regarding claim 13, modified Eliaev discloses the device as discussed above with respect to claim 1, further comprising a controller (160; equivalent to a temperature control system) and a thermostat (162; equivalent to a thermistor) deposited on the on an outside of the capsule (see Fig. 1C); the thermostat being configured to determine a temperature of the capsule (Paragraph 12) and prevent 
Regarding the claim limitation “wherein a pulse width modulation method is employed in the temperature control system for controlling an output power of the battery power source so as to adjust the heating temperature,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Eliaev is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claim 14, modified Eliaev discloses the controller includes a predetermined threshold of 220-240 °C (Paragraph 48; interpreted as a lower temperature limit and an upper temperature limit).
Regarding claim 15, modified Eliaev discloses the thermostat may determine the temperature of the capsule to prevent actuation of the electrode assemblies when the determined temperature is not within the predetermined threshold, thereby preventing, for example, overheating the capsule of the device (paragraph 48) and the heat source may be heated to a predetermined temperature (paragraph 58). 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eliaev (WO 2018/178978) in view of Bowen et al. (US 5915388) as applied to claim 1 above, and further in view of Nicholson (US 5472001).
Regarding claim 8-9, modified Eliaev discloses the device as discussed with respect to claim 1. 
However, modified Eliaev is silent as to a support portion for supporting the cigarette and a height-limit article disposed inside the mouthpiece toward one end of the first channel, the first channel away from one end of the mouthpiece being provided with the support portion, a distance between one end of the support portion near the mouthpiece and the height-limit article being less than the length of the cigarette, whereby the cigarette is compressed by the height-limit article and the support portion so as to generate a wrinkle at a side surface of a cigarette paper of the cigarette to thereby increase some 
	Nicolson teaches a smokeless cigarette filter device (abstract) comprising an apparatus (28) for extinguishing the a cigarette (Column 3, lines 39-40) including a fireproof disk (96; interpreted as a support portion and a push rod) attached to a hinged lever (90) follower pins (92) and arm (94) (collectively interpreted as a push rod assembly aligned with a lit end (24) of a cigarette (18) for movement to and from the lit end (24) to stamp it out (see Fig. 5; Column 4, lines 46-59; equivalent to a support portion for supporting the cigarette) and structure (14; interpreted as a mouthpiece) including a centered cigarette guide sleeve (38; equivalent to a height-limit article disposed inside the mouthpiece) to receive a butt end of the cigarette (Column 3, line 47-63) and vent holes (40) for exhaling the smoke back into the device (Column 3, lines 47-63; see Fig. 1A); the cigarette guide sleeve and fireproof disk are located at opposite ends of the device (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eliaev’s cigarette to be inserted into a cigarette guide sleeve as in Nicholson having vent hole in order to achieve the beneficial result of allowing a user to exhale smoke into the device (Nicolson; Column 3, lines 47-63) thereby reducing the amount of air pollution (Column 2, lines 37-45). Furthermore, it would have been obvious to said skilled artisan to have added the extinguishing apparatus including the fireproof disk of Nicolson to an opposing end of Eliaev’s device in order to achieve the beneficial result of stamping out the lit end of the cigarette (Nicolson; Column 4, lines 46-59). 
	Regarding the claim limitation “a distance between one end of the support portion near the mouthpiece and the height-limit article being less than the length of the cigarette,” modified Eliaev’s extinguishing apparatus includes a slide track (88) which allows the fireproof disk to move back and forth to stamp out the lit end of a cigarette. Since modified Eliaev discloses the fireproof disk contacts a lit end of a cigarette, and the butt end of the cigarette is inserted into the guide sleeve, the length between the guide sleeve and fireproof disk will be less than the full length of the cigarette. 

Regarding claim 10, modified Eliaev discloses a housing (150) including a plurality of indents (Paragraph 47) for receiving the mouthpiece (see Fig. 1A) and fluidly connected to the capsule (110; includes the first channel and second channel) so that modified Eliaev’s cavity and flutes collects sidestream smoke because Eliaev teaches that the device prevents sidestream smoke released by the cigarette from escaping (Paragraph 76) via two valves (132, 137), and that an inhalation will open the valves to allow air to flow through the cavity (Paragraph 42) and therefore flow through the flutes as well.
Regarding claim 11, modified Eliaev discloses the fireproof disk (96) extends into the interior surface of the capsule (110; see Fig. 2 of Nicholson).
However is silent as to a connecting base sealingly connected to a sidewall of the push rod. 
Nicholson further teaches ribbon seal (98; see Fig. 5A) which is indirectly connected to the fireproof disk (96) via the arm (94), the ribbon seal covers the slide track to prevent escape of cigarette smoke during the lighting process (Column 4, lines 57-59).
It would have been obvious to said skilled artisan to have added the ribbon seal of Nicholson to the device of modified Eliaev in order to prevent escape of cigarette smoke during the lighting process (Nicholson; Column 4, lines 57-59). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eliaev (WO 2018/178978) in view of Bowen et al. (US 5915388) and Nicholson (US 5472001) as applied to claim 8 above, and further in view of Buchberger (US 2011/0226236). 
Regarding claim 12, modified Eliaev discloses the device as discussed above with respect to claim 8 comprising a housing (150) for holding the mouthpiece (140; see Fig. 1A).
However, modified Eliaev is silent as to an outer periphery of the mouthpiece is provided with at least two first protrusion, an inner wall of the mouthpiece holder being spaced apart with at least two second protrusions, the first protrusions being locked with the second protrusions so as to fix the mouthpiece with the device. 
Buchberger teaches an inhaler component (abstract) comprising an inhalator component (2) including a mouthpiece (5) and two snap-in hooks (8), and an inhalator part (1) including two latching lugs interacting with the snap-in hooks to form a snap connection (Paragraph 111, 115; Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known connection of Shimizu with the known snap connection of Buchberger in order to obtain the predictable result of coupling the mouthpiece and body together (Paragraph 111, 115) because substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747